          Case 3:20-cr-00330-SI       Document 16       Filed 03/04/21    Page 1 of 1




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
ASHLEY R. CADOTTE, OSB #122926
Assistant United States Attorney
Ashley.Cadotte@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

UNITED STATES OF AMERICA                            3:20-cr-00330-SI

               v.                                   GOVERNMENT’S MOTION TO
                                                    DISMISS INFORMATION WITH
BRODIE STOREY,                                      PREJUDICE

              Defendant.


       Plaintiff United States of America moves to dismiss this information with prejudice in the

interest of justice. Defendant has completed the requirements for the deferred resolution

agreement.

Dated: March 4, 2021                                Respectfully submitted,

                                                    SCOTT ERIK ASPHAUG
                                                    Acting United States Attorney


                                                    _/s/ Ashley R. Cadotte
                                                    ASHLEY R. CADOTTE, OSB #122926
                                                    Assistant United States Attorney




Motion to Dismiss Information with Prejudice                                                Page 1
